Citation Nr: 0700297	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right arm disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision.  


FINDINGS OF FACT

1.	The veteran injured his left arm in service.  

2.	There is no record of an in-service injury to the 
veteran's right arm.  

3.	The veteran's testimony during the August 2005 Board 
hearing contradicts the service medical records.  

4.	The March 2005 VA physician's opinion regarding the 
etiology of the veteran's injury is based on incorrect data.  


CONCLUSION OF LAW

A right arm disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§  3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in January 2004 and April 2004; a 
rating decision in September 2004; and a statement of the 
case in March 2005.  The above documents discussed specific 
types of evidence, the applicable legal requirements, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that even if there is any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  At the August 
2005 hearing, the Board methodically attempted to elicit 
evidence from the veteran regarding his disability and 
treatment.  VA effectively complied with all of the required 
elements under VA's duty to notify claimants prior to the 
last adjudication (a March 2005 statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claim.

As a preliminary matter, the Board will evaluate the 
veteran's claim for a right arm disability as a new claim.  
Although the veteran indicated that he wanted to "reopen my 
claim for pain in my right elbow," the original claim was 
not for a right elbow disability.  The record does not 
reflect a prior claim for a right elbow disability.  The 
September 1971 claim sought service connection for the 
veteran's left elbow.  Therefore, this is the only claim in 
the record for a right arm disability and the Board will 
address it as a new claim.  

The veteran asserts that his right arm was injured in service 
when he fell causing pain, bruising and bleeding, and causing 
the arm to lock in an "L-shape" position.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303."A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of an in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The service medical records indicate that the veteran fell 
injuring his left arm in November 1969.  A treatment note 
reveals that the left arm was dislocated and the veteran 
could not extend the arm because of pain.  The treatment 
notes contain a drawing of a 90 degree angle depicting the 
angle of the arm.  Another treatment note immediately 
following indicates the veteran received treatment for his 
left arm.  

The veteran testified in an August 2005 hearing. The veteran 
contended that the service medical records were wrong and it 
was actually his right arm that was injured in service.  The 
veteran asserts that the physician made a mistake and the 
service medical records should indicate that he injured his 
right arm, rather than his left arm. 

A March 2005 VA examination of the veteran's right arm 
indicated that the veteran had full range of motion, full 
extension, full flexion, full supination and full pronation.  
He also had good grip strength.  The x-rays were essentially 
normal, with no evidence of any significant degenerative 
changes.  He may have had some early changes, but they were 
not grossly apparent.  The examiner concluded that there were 
no surgical indications and no reason to pursue further 
inquiry.  

The VA examiner concluded that the veteran "probably hyper 
extended his elbow in the military and may have had a soft 
tissue pull off at that time with some fibrosis within the 
elbow area and continued intermittent inflammatory reactions 
to this."  There is no indication that the examiner reviewed 
the veteran's claim file.  

In evaluating medical opinion evidence, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran). 

In this case, the service medical records directly contradict 
the veteran's recollection of having injured his right arm in 
service.  The physician's March 2005 opinion which relates 
the right arm problems to service are solely based on the 
veteran's self-reported history as there are no other 
corroborating records substantiating that the veteran injured 
his right arm in service.  The service medical records are 
negative for injury or treatment of the veteran's right arm, 
and in fact, specifically indicate that it was the veteran's 
left arm that was injured.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (the Board's rejection of the doctors' 
opinions, which were based on history related by the 
appellant, was justified because the appellant's testimony 
conflicted with the service medical records).  

The Board is sympathetic to the veteran's current right elbow 
problems and his recollections of what occurred in service, 
however, there is no evidence to suggest that he incurred an 
injury to his right arm in service that is productive of his 
current disability.  The only contemporaneous evidence 
available is the service medical records, which do not 
indicate an injury or treatment for the veteran's right arm.  
There is also no evidence to suggest that a mistake was made 
by the examining in-service physician.  In fact, the 
veteran's account of the injury is substantially similar to 
the treatment notes, aside from which arm is injured.  

Therefore, the Board must find that the recollection of the 
veteran is outweighed by the remaining evidence.  
Accordingly, the Board finds that the information given to 
the VA physician was inaccurate, therefore, the opinion 
regarding the etiology of the veteran's disability is not 
probative.  

Additionally, the original claim filed by the veteran in 1971 
seeks service connection for "treatment for left elbow."  A 
rating decision was issued in September 1971 denying service 
connection for a left elbow condition.  The Board notes that 
the veteran did not correct the RO at the time of the 1971 
decision and did not appeal that decision.  

Although the veteran is convinced that his recollection and 
testimony are accurate, the actual evidence, in the service 
medical records as well as in the veteran's prior claim for 
service connection, overwhelmingly indicates otherwise.  As 
the preponderance of the evidence is against the claim for a 
right arm disability, the benefit-of-the-doubt rule does not 
apply and the Board must deny the claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a right arm disability 
is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


